Citation Nr: 0813684	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.  He died in November 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
the cause of the veteran's death.  The RO continued the 
previous denial of service connection for the cause of the 
veteran's death in a September 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant entered a substantive appeal, VA Form 9, dated 
and received in June 2006, indicating that she wanted to have 
a Board hearing to be held by a Board member sitting at a 
local VA Regional Office.  In subsequent correspondences, the 
appellant verified that she wanted a Travel Board hearing 
held at the VA Regional Office in Louisville, Kentucky, and 
not a videoconference hearing.  The record indicates that the 
appellant was twice scheduled for Travel Board hearings; 
however, on both occasions she requested that she be 
rescheduled for a Travel Board hearing based on a 
demonstration of good cause.  However, a Travel Board hearing 
has not yet been rescheduled, nor is there any indication 
that the appellant has withdrawn her hearing request pursuant 
to 38 C.F.R. § 20.704(b) and (e) (2007) for such a hearing.  
As such, the Board finds that the appellant must be scheduled 
for a Travel Board hearing, and notified of the time and 
place of the scheduled hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the appellant 
for a Travel Board hearing at the VA 
Regional Office in Louisville, Kentucky 
before a Veterans Law Judge of the Board 
as soon as it may be feasible.  The RO 
should send notice of the scheduled 
hearing to the appellant, a copy of which 
should be associated with the claims file.

2. Thereafter, the case should be returned 
to the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
